Citation Nr: 0003710	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-15 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to 
September 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1990 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for diabetes mellitus.  The Board remanded 
this claim in June 1998.  The requested development has been 
accomplished, to the extent possible, and the case has been 
returned to the Board for further appellate review.


FINDING OF FACT

Diabetes mellitus did not manifest during service or within 
one year following service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated in active 
service or manifested to a compensable degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110. 1131 (West 1991).  Service connection 
for diabetes mellitus may be granted if manifest to a 
compensable degree within one year of separation from 
service.  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  With a "chronic disease," such as diabetes 
mellitus, service connection may be warranted when the 
disease is manifested to a compensable degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999).

The appellant has not claimed that diabetes mellitus arose 
under combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) (West 1991) is not warranted.

The Board notes that it views the issue of well-groundedness 
in a vacuum.  The appellant has submitted a May 1997 letter 
from Dr. Frederic J. Guerrier in which he stated the 
following: "After reviewing [the appellant's] records, it 
was found that patient showed tendency toward diabetes since 
1988 . . . ."  When determining whether a claim is well 
grounded, the evidence submitted in support of the claim must 
be accepted as true; however, once well-groundedness is 
established, the weight and credibility of the evidence must 
be assessed.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  The Board finds that Dr. Guerrier's statement is 
sufficient to establish a well-grounded claim for service 
connection for diabetes mellitus.  38 U.S.C.A. § 5107(a).

However, there is another standard that must be addressed; 
the benefit of the doubt.  When all the evidence is 
assembled, the Secretary, is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In reaching the merits 
determination, truthfulness and credibility are no longer 
assumed.

The Board notes that the appellant's diagnosis of diabetes 
mellitus is not in dispute.  The issue before the Board is 
whether diabetes mellitus is related to the appellant's 
active service.

Service medical records are silent for a diagnosis of 
diabetes mellitus.  In April 1980 and May 1983, clinical 
evaluations of the endocrine system were normal.  Urinalyses 
taken at those times were negative for sugar.  In November 
1988, a test revealed a glucose level of 111 milligrams 
(mg)/deciliter (dl) and was noted to be abnormal.  A second 
test taken at that time revealed a glucose level of 126 
mg/dl.  January 1989, March 1989, and April 1989 urinalyses 
were negative for glucose.  In May 1989, clinical evaluation 
of the endocrine system was normal.  A urinalysis taken at 
that time was within normal limits for sugar.  A June 1989 
report noted a fasting blood sugar of 114 mg/dl.  

The appellant underwent a VA examination in November 1989.  
Physical examination of the endocrine system was normal.  A 
urinalysis taken at that time revealed a glucose level of 97 
mg/dl (the reference range was noted to be between 65 and 
110).

The appellant was diagnosed with new onset of diabetes 
mellitus in September 1991.  The appellant had reported 
feeling weak for the past week with increased urination and 
thirst.  He stated that he had difficulty focusing his eyes.  
The September 1991 hospitalization report indicated that he 
went to the emergency room and had a blood sugar count of 
861, which test was repeated again and the same results 
occurred.  Dr. Robinson noted that the appellant had no past 
history of diabetes.

In a May 1997 letter, Dr. Guerrier stated that the 
appellant's records revealed that he "showed tendency toward 
diabetes since 1988" when his "fasting blood sugar then was 
126 (normal up to 110)."  Dr. Guerrier stated that the 
appellant was currently on insulin.

The Board remanded this claim in June 1998.  The Board asked 
that a VA examiner review the November 1988 laboratory report 
which showed a glucose level of 126 mg/dl and address the 
significance of that reading as to the appellant's diabetes 
mellitus.  Additionally, the VA examiner was asked to review 
the inservice glucose levels of 111 and 114 and determine if 
there was any relationship between the current diagnosis of 
diabetes mellitus and the inservice findings.  

The appellant underwent a VA examination in October 1998.  
The VA examiner noted that he had reviewed the appellant's 
claims file and clinical records.  The VA examiner stated 
that the appellant was found to be diabetic in September 
1991.  The VA examiner noted that he had reviewed the Board's 
June 1998 request and made the following determination:

It is certainly felt by reviewing the 
veteran's chart that he had no symptoms 
referable to diabetes mellitus, no 
polyuria, no polydyspnea, no polyphagia 
and it was not until nearly 2 1/2 years 
after his discharge from the military 
that he developed signs of diabetes and 
is being treated.  It is the opinion of 
this examiner that there was no 
relationship to the borderline abnormal 
blood sugar of November 14, 1988 [which 
was 126], to his current diagnosis [of] 
diabetes mellitus.

Additionally, the VA examiner stated that the glucose levels 
of 111 and 114 were normal.

After having reviewed the evidence of record, the Board 
concludes a preponderance of the evidence is against the 
claim for service connection for diabetes mellitus.  The 
Board finds the preponderance of the evidence is against the 
appellant's claim that diabetes mellitus is related to his 
military service.  

The evidence in favor of the appellant's claim is Dr. 
Guerrier's statement that the appellant "showed tendency" 
toward diabetes in 1988 when his glucose level was 126.  Dr. 
Guerrier noted that a normal glucose level went up to 110.  

However, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  In an October 
1998 examination report, the VA examiner stated that the 
inservice glucose levels of 111 and 114 were normal and that 
the inservice glucose level in November 1988 of 126 was 
"borderline abnormal."  He added that the November 1988 
glucose level of 126 had "no relationship" to the current 
diagnosis of diabetes mellitus.  The Board finds that the VA 
examiner's medical opinion is more probative than Dr. 
Guerrier's statement that the appellant "showed tendency" 
toward diabetes in 1988.  The Board finds that Dr. Guerrier's 
statement that the appellant had a tendency toward diabetes 
is not clear or definitive, whereas the VA examiner made a 
clear and definitive finding that the inservice glucose level 
of 126 had no relationship to the appellant's current 
diagnosis of diabetes mellitus.  Dr. Guerrier did not state 
that diabetes mellitus was diagnosed during service or within 
one year of separation from service.  Additionally, he did 
not state that the current diagnosis of diabetes mellitus was 
related to the inservice "tendency."  The VA examiner added 
that there were no symptoms in service such as polyuria, 
polydyspnea, or polyphagia which would be referable to 
diabetes mellitus.  He stated that the appellant's diagnosis 
of diabetes mellitus did not show until 2 1/2 years following 
the appellant's discharge from service.

Dr. Guerrier made a statement and substantiated it only with 
a glucose level reading of 126.  He did not state how a 
glucose level of 126 was indicative of diabetes mellitus-
only that it showed a tendency toward diabetes mellitus.  
However, the VA examiner made a definitive determination and 
substantiated it with both clinical findings shown in the 
record and noted that the appellant did not have symptoms 
during service which were indicative of diabetes mellitus.  
For these reasons, the Board accords more probative value to 
the VA examiner's substantiated, definitive medical opinion 
than Dr. Guerrier's cursory statement that the appellant 
showed a "tendency toward" diabetes mellitus in 1988, which 
the Board is not clear what that means.

The Board has substantiated why it finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for diabetes mellitus.  The 
Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The Board has based its decision on 
the VA examiner's October 1998 medical opinion who determined 
that the inservice glucose level of 126 had no relationship 
to the appellant's post service diagnosis of diabetes 
mellitus and that the inservice glucose levels of 111 and 114 
were normal.

Finally, the appellant has alleged that his diabetes mellitus 
was shown in service; however, he is not competent to provide 
a nexus between the diagnosis of schizophrenia to service, as 
that requires a medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The preponderance of evidence 
is against the appellant's claim for service connection for 
diabetes mellitus, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b).



ORDER

Service connection for diabetes mellitus is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

